[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                                 June 29, 2005
                               No. 04-15537
                                                           THOMAS K. KAHN
                           Non-Argument Calendar               CLERK
                         ________________________

                    D. C. Docket No. 04-00030-CR-F-N-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

QUENTIN BELLINGER,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                                (June 29, 2005)

Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:

     Quentin Bellinger, an African-American, appeals his convictions for: (1) one
count of conspiring to distribute and possessing with intent to distribute cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), 846; (2) one count of possessing with intent to

distribute cocaine and aiding and abetting, in violation of 18 U.S.C. § 2 and 21

U.S.C. § 841(a)(1); and 52 counts of possessing counterfeit notes, in violation of

18 U.S.C. §§ 472, 2. Bellinger only appeals suppression issues, arguing that the

district court erred when it denied both his motion to suppress and his second

motion to reopen the suppression hearing. Specifically, Bellinger argues that the

Alabama State Trooper who pulled him over, Jason Burch, was engaged in either

racial or drug-courier profiling, and used Bellinger’s erratic driving as a pretext for

the traffic stop. We find his appeal to be wholly without merit. Accordingly, we

affirm.

      State Trooper Birch Burch observed Bellinger’s car crossing the fog line, the

outermost solid line on the road, while passing a tractor-trailer. Bellinger was

traveling 77 miles per hour in a 70 mile per hour zone. Burch began to follow

Bellinger, and observed that he was driving erratically. Burch testified that he

suspected that Bellinger was driving under the influence of alcohol or some illegal

drug, or that he was fatigued. Upon reaching a well-lit area, Burch pulled

Bellinger over. Bellinger handed Burch a license that bore the name Albert

Johnson. Because the photograph, age and height on the license did not match



                                           2
Bellinger, Burch correctly suspected that the license was not actually Bellinger’s.

He called for back-up and arrested Bellinger for obstruction of justice. A pat-down

search revealed another false identification. A search of the vehicle incident to the

arrest revealed two packages of cocaine.

       Bellinger argues that Burch was engaged in racial and/or drug-courier

profiling and the search was therefore a Fourth Amendment violation. This

argument is not supported by law or facts. See Draper v. Reynolds, 369 F.3d 1270,

1275 (11th Cir. 2004).

       The magistrate judge found that Burch’s testimony was credible, and that

Burch had probable cause to believe that Bellinger violated the traffic code. The

magistrate judge’s credibility determination was supported by a videotape of

Bellinger’s driving and the undisputed fact that he was driving over the speed

limit. His testimony was further supported by the fact that it was the evening of

Super Bowl Sunday and Burch had heightened reason to suspect that drivers might

be intoxicated or fatigued. We agree with the magistrate judge; the initial stop was

clearly legal1

       1
                Bellinger further argues that the trial court erred when it denied his motion to
reopen the suppression hearing based on his finding of a website with Burch’s picture. The
website contained references to Burch’s prior job as a detective for the city of Montgomery,
Alabama and indicated that Burch was focused on drug interdiction. The district court found
that nothing on Burch's website would have changed its ruling that he had probable cause to
effectuate a traffic stop. We can find no abuse of discretion in its decision. See United States v.
Simms, 385 F.3d 1347, 1356 (11th Cir. 2004) (stating that denial of a motion to reconsider is

                                                 3
       Bellinger’s claim that he was “detained for no apparent reason prior to

search” is without merit. Once Burch discovered Bellinger had supplied false

identification, he had probable cause to arrest him, and the detention was not

unreasonable under the Fourth Amendment. Accordingly, we affirm.

AFFIRMED.




reviewed for abuse of discretion).

                                          4